Citation Nr: 1745651	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-43 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include psoriasis.

2.  Entitlement to service connection for a lung disability, to include asbestosis and asthma.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from June 1967 to March 1971.  He is the recipient of the Vietnam Service Medal with three stars.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2015.  A Statement of the Case (SOC) was issued in August 2016.  A timely VA Form 9 was received in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin and lung disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant's tinnitus did not have its inception during his active service or for many years thereafter and the most probative evidence establishes that the appellant's current tinnitus is less likely than not causally related to his active service or any incident therein, including noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).


III.  Analysis

The appellant's March 1967 enlistment examination was essentially normal, save for myopia.  Hearing problems were denied on the March 1967 Report of Medical History.  His Military Occupational Specialty (MOS) was radarman.

A May 1970 clinical note states that the appellant complained of hearing loss.  However, hearing returned following ear cleaning and he was determined to be asymptomatic.  It was noted that his hearing tests were improved.

The appellant's March 1971 separation examination was normal in all pertinent respects.  His ears were normal on clinical evaluation and his hearing acuity was normal on whispered and spoken voice testing.  

The post-service treatment records show that in March 2012, it was noted that the appellant had no hearing problems.

The appellant was afforded a VA examination in May 2015.  The claims file was reviewed.  The appellant reported bilateral, intermittent tinnitus, which occurs approximately once per day and lasts for several minutes to hours at a time.  He reported that tinnitus began approximately one year ago.  The VA examiner opined that it was less likely than not that the appellant's current tinnitus is causally related to his active service because it only began one year prior and the appellant separated from active service in 1971.  It was explained that there was no evidence of tinnitus complaints in the service treatment records.  The IOM Noise and Military Service:  Implications for Hearing Loss and Tinnitus (2005) study was noted, in that it allows that there is a possibility of delayed-onset tinnitus due to noise exposure.  However, it also states that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  Thus, it was less likely than not related to his active service.

January 2015, June 2015, and March 2016 clinical notes state that the appellant denied experiencing tinnitus or hearing loss.  During his June 2015 Agent Orange examination, the appellant reported experiencing tinnitus.

In a statement received in July 2015, the appellant reported that he has experienced ringing in his ears daily for long periods of time.  He stated that the only exposure to loud noises in his life was being part of part of a gunnery team for the USS Kawishiwi.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the grant of service connection for tinnitus.  

At the outset, the Board notes that tinnitus is a chronic disease and, as such, service connection may be warranted on a presumptive basis.  The most probative evidence of record, however, indicates that the Veteran did not developed tinnitus during service nor was there continuity of tinnitus symptoms since service.  As set forth above, service treatment records are negative for treatment for or complaints of tinnitus.  Although hearing problems were noted in the appellant's service treatment records, per the May 1970 clinical note and March 1971 separation examination report, they resolved with treatment.  

Furthermore, the evidence does not suggest that tinnitus symptoms have persisted since service and the record contains no indication, lay or clinical, that tinnitus manifested to a compensable degree within one year of separation from active service.  By the appellant's own reports, he did not experience tinnitus until one year before his May 2015 VA examination.  He denied hearing problems in March 2012.  As such, service connection for tinnitus on a presumptive basis is also not warranted.

Although the most probative evidence establishes that tinnitus was not present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, however, the record preponderates against finding that the appellant's current tinnitus is causally related to his active service.

In this case, however, the most probative evidence establishes that the current tinnitus is not causally related to active service or any incident therein, to include acoustic trauma.  As noted, the May 2015 VA medical opinion indicates that the appellant's current tinnitus is not causally related to his active service.  The Board finds that the May 2015 medical opinion is well-reasoned, consistent with the evidence of record, based on medical studies, and took into account the appellant's reported medical history.  Thus, it is entitled to great probative weight.  The Board also notes that there is no other clinical evidence of record which contradicts this opinion.  

The Board acknowledges the Veteran's assertion that his post-service tinnitus is related to noise exposure during military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of tinnitus is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Questions of competency notwithstanding, the Board assigns more probative value to the May 2015 medical opinion than to the lay assertions of the appellant regarding the origin of his current tinnitus, given the examiner's medical expertise.  

Therefore, the claim of entitlement to service connection for tinnitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

A.  Skin Disability

The appellant competently reported that he was first diagnosed with psoriasis and psoriatic arthritis in the 1970s, and experienced symptoms within a month of discharge from active duty.  The appellant is advised, however, that the clinical evidence currently of record reflects that his psoriasis did not manifest until more recently.  For example, VA clinical records show that in March 2000, the appellant was noted to have a 10-year history of psoriasis.  In September 2008, it was noted that the appellant had had psoriasis since the age of 40.  The appellant is therefore advised that it would be beneficial to his claim to submit or specifically identify evidence documenting the earlier presence of psoriasis.  

In connection with his claim, the appellant was afforded a VA medical examination in June 2015.  The examiner diagnosed the appellant as having psoriasis, but opined that it was less likely than not that it was caused by or incurred in active service because the appellant was not diagnosed with psoriasis while in service.  Although the examiner noted service treatment records documenting that the appellant underwent treatment for cellulitis and warts while in service, he did not explain whether psoriasis was etiologically related to either.  This has not escaped the attention of the appellant's representative, who requested a remand of this matter for the purpose of obtaining another medical opinion.  

B.  Lung Disability

In a statement received in February 2015, the appellant reported that, while onboard the USS Kawishiwi, his duties included removing asbestos from bulkheads, overheads, and piping.  He also recalls cleaning black oil, JP-5, and aviation gas tanks, also known as mucking tanks.  He stated that he had to clean the inside of black oil tanks for 12 to 18 hours a day.  

In connection with the claim, the appellant was afforded a VA medical examination in June 2015.  The examiner diagnosed the appellant as having asthma, but opined that it was less likely than not caused by asbestos exposure because the appellant had not been diagnosed with asbestos exposure while on active duty.  An opinion regarding the appellant's contended exposure to black oil and other chemicals when cleaning tanks was not offered.  Again, this has not escaped the attention of the appellant's representative, who requested a remand of this matter to obtain another medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask him to submit or identify evidence showing that his psoriasis was present prior to 1990.  After obtaining any necessary authorization, undertake efforts to obtain any clinical evidence specifically identified by the appellant.  

2.  Refer the appellant's VA claims file to a medical professional with appropriate expertise to provide an opinion as to the nature and etiology of the Veteran's skin disability, to include psoriasis.  After reviewing the record, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50 percent probability) that any skin condition identified on examination, to include psoriasis, had its onset during active service or is causally related to such service, to include treatment for cellulitis in 1967 and warts in 1969.  A complete explanation must be provided for any opinion offered.  

3.  Refer the appellant's VA claims file to a medical professional with appropriate expertise to provide an opinion as to the nature and etiology of the Veteran's respiratory disability, to include asthma.  After reviewing the record, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50 percent probability) that any respiratory condition identified on examination, to include asthma, had its onset during active service or is causally related to such service, to include reported exposure to environmental hazards such as asbestos or black oil, JP-5, and aviation gas, reportedly inhaled while cleaning tanks.

A complete explanation must be provided for any opinion offered.  

4.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After providing the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


